

	

		II

		109th CONGRESS

		1st Session

		S. 1934

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Specter (for

			 himself, Mr. Biden,

			 Mr. Brownback, Mr. Talent, Mr.

			 DeWine, Mr. Corzine,

			 Mr. Bingaman, Mr. Kyl, Mr.

			 Santorum, and Mr. Obama)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To reauthorize the grant program of the Department of

		  Justice for reentry of offenders into the community, to establish a task force

		  on Federal programs and activities relating to the reentry of offenders into

		  the community, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Second Chance Act of 2005:

			 Community Safety Through Recidivism Prevention or the

			 Second Chance Act of

			 2005.

		2.Findings

			Congress finds

			 the following:

				(1)In 2002, over

			 7,000,000 people were incarcerated in Federal or State prisons or in local

			 jails. Nearly 650,000 people are released from State incarceration to

			 communities nationwide each year.

				(2)There are over

			 3,200 jails throughout the United States, the vast majority of which are

			 operated by county governments. Each year, these jails will release in excess

			 of 10,000,000 people back into the community.

				(3)Nearly

			 2/3 of released State prisoners are expected to be

			 rearrested for a felony or serious misdemeanor within 3 years after

			 release.

				(4)In his 2004 State

			 of the Union address, President Bush correctly stated: We know from long

			 experience that if [former prisoners] can't find work, or a home, or help, they

			 are much more likely to commit more crimes and return to prison. . . . America

			 is the land of the second chance, and when the gates of the prison open, the

			 path ahead should lead to a better life.

				(5)In recent years,

			 a number of States and local governments have begun to establish improved

			 systems for reintegrating former prisoners. Under such systems, corrections

			 officials begin to plan for a prisoner's release while the prisoner is

			 incarcerated and provide a transition to needed services in the community.

			 After offenders are released, local governments and community agencies

			 coordinate and provide a continuation of reentry services.

				(6)Faith leaders and

			 parishioners have a long history of helping ex-offenders transform their lives.

			 Through prison ministries and outreach in communities, churches and faith-based

			 organizations have pioneered reentry services to prisoners and their

			 families.

				(7)Successful

			 reentry protects those who might otherwise be crime victims. It also improves

			 the likelihood that individuals released from prison, jail, or juvenile

			 detention facilities can pay fines, fees, restitution, and provide family

			 support.

				(8)According to the

			 Bureau of Justice Statistics, expenditures on corrections alone increased from

			 $9,000,000,000 in 1982 to $59,600,000,000 in 2002. These figures do not include

			 the cost of arrest and prosecution, nor do they take into account the cost to

			 victims.

				(9)Increased

			 recidivism results in profound collateral consequences, including public health

			 risks, homelessness, unemployment, and disenfranchisement.

				(10)The high

			 prevalence of infectious disease, substance abuse, and mental health disorders

			 that have been found in incarcerated populations demands that a recovery model

			 of treatment should be used for handling the more than 2/3

			 of all offenders with such needs.

				(11)Some of the most

			 significant costs of prisoner reentry are the impact on children, weakened ties

			 among family members, and destabilized communities. The long-term generational

			 effects of multiple family member involvement in the justice system and lack of

			 role models present a great risk to children.

				(12)According to the

			 2001 national data from the Bureau of Justice Statistics, 3,500,000 parents

			 were supervised by the correctional system. Prior to incarceration, 64 percent

			 of female prisoners and 44 percent of male prisoners in State facilities lived

			 with their children.

				(13)Between 1991 and

			 1999, the number of children with a parent in a Federal or State correctional

			 facility increased by more than 100 percent, from approximately 900,000 to

			 approximately 2,000,000. According to the Bureau of Prisons, there is evidence

			 to suggest that inmates who are connected to their children and families are

			 more likely to avoid negative incidents and have reduced sentences.

				(14)Released

			 prisoners cite family support as the most important factor in helping them stay

			 out of prison. Research suggests that families are an often underutilized

			 resource in the reentry process.

				(15)Approximately

			 100,000 juveniles (ages 17 and under) leave juvenile correctional facilities,

			 State prison, or Federal prison each year. Juveniles released from confinement

			 still have their likely prime crime years ahead of them. Juveniles released

			 from secure confinement have a recidivism rate ranging from 55 to 75 percent.

			 The chances that young people will successfully transition into society improve

			 with effective reentry and aftercare programs.

				(16)Studies have

			 shown that from 15 percent to 27 percent of prisoners expect to go to homeless

			 shelters upon release from prison.

				(17)The National

			 Institute of Justice has found that after 1 year of release, up to 60 percent

			 of former inmates are not employed.

				(18)57 percent of

			 Federal and 70 percent of State inmates used drugs regularly before prison,

			 with some estimates of involvement with drugs or alcohol around the time of the

			 offense as high as 84 percent (BJS Trends in State Parole, 1990–2000).

				(19)According to the

			 Bureau of Justice Statistics, 60 to 83 percent of the Nation's correctional

			 population have used drugs at some point in their lives. This is twice the

			 estimated drug use of the total United States population of 40 percent.

				(20)Family-based

			 treatment programs have proven results for serving the special population of

			 female offenders and substance abusers with children. An evaluation by the

			 Substance Abuse and Mental Health Services Administration of family-based

			 treatment for substance abusing mothers and children found that at 6 months

			 post treatment, 60 percent of the mothers remain alcohol and drug free, and

			 drug related offenses declined from 28 to 7 percent. Additionally, a 2003

			 evaluation of residential family based treatment programs revealed that 60

			 percent of mothers remained clean and sober 6 months after treatment, criminal

			 arrests declined by 43 percent, and 88 percent of the children treated in the

			 program with their mothers remain stabilized.

				(21)A Bureau of

			 Justice Statistics analysis indicated that only 33 percent of Federal and 36

			 percent of State inmates had participated in residential inpatient treatment

			 programs for alcohol and drug abuse 12 months before their release. Further,

			 over 1/3 of all jail inmates have some physical or mental

			 disability and 25 percent of jail inmates have been treated at some time for a

			 mental or emotional problem.

				(22)According to the

			 National Institute of Literacy, 70 percent of all prisoners function at the 2

			 lowest literacy levels.

				(23)The Bureau of

			 Justice Statistics has found that 27 percent of Federal inmates, 40 percent of

			 State inmates, and 47 percent of local jail inmates have never completed high

			 school or its equivalent. Furthermore, the Bureau of Justice Statistics has

			 found that less educated inmates are more likely to be recidivists. Only 1 in 4

			 local jails offers basic adult education programs.

				(24)Participation in

			 State correctional education programs lowers the likelihood of reincarceration

			 by 29 percent, according to a recent United States Department of Education

			 study. A Federal Bureau of Prisons study found a 33 percent drop in recidivism

			 among Federal prisoners who participated in vocational and apprenticeship

			 training.

				(25)Almost 60

			 percent of the prison population in 2002 was less than 35 years old.

				(26)Less than 32

			 percent of State prison inmates have a high school diploma or a higher level of

			 education, compared to 82 percent of the general population.

				(27)Approximately 38

			 percent of inmates who completed 11 years or less of school were not working

			 before entry into prison.

				(28)The percentage

			 of State prisoners participating in educational programs has decreased by more

			 than 8 percent over the period 1991–1997, despite growing evidence of how

			 educational programming while incarcerated reduces recidivism.

				(29)Transitional

			 jobs programs have proven to help people with criminal records to successfully

			 return to the workplace and to the community, and therefore can reduce

			 recidivism rates.

				3.Reauthorization

			 of adult and juvenile offender state and local reentry demonstration

			 projects

			(a)Adult and

			 juvenile offender demonstration projects authorizedSection

			 2976(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.

			 3797w(b)) is amended by striking paragraphs (1) through (4) and inserting the

			 following:

				

					(1)establishing or

				improving the system or systems under which—

						(A)the correctional

				agency of the State or local government develops and carries out plans to

				facilitate the reentry into the community of each offender in State or local

				custody;

						(B)the supervision

				and services provided to offenders in State or local custody are coordinated

				with the supervision and services provided to offenders after reentry into the

				community;

						(C)the efforts of

				various public and private entities to provide supervision and services to

				offenders after reentry into the community, and to family members of such

				offenders, are coordinated; and

						(D)offenders

				awaiting reentry into the community are provided with documents (such as

				identification papers, referrals to services, medical prescriptions, job

				training certificates, apprenticeship papers, and information on obtaining

				public assistance) useful in achieving a successful transition from prison,

				jail, or detention;

						(2)carrying out

				programs and initiatives by units of local government to strengthen reentry

				services for individuals released from local jails;

					(3)enabling jail or

				prison mentors of offenders to remain in contact with those offenders,

				including through the use of such technology as videoconferencing, during

				incarceration and after reentry into the community and encouraging the

				involvement of prison or jail mentors in the reentry process;

					(4)providing

				structured post-release housing and transitional housing, including group homes

				for recovering substance abusers, through which offenders are provided

				supervision and services immediately following reentry into the

				community;

					(5)assisting

				offenders in securing permanent housing upon release or following a stay in

				transitional housing;

					(6)providing

				continuity of health services (including screening, assessment, and aftercare

				for mental health services, substance abuse treatment and aftercare, and

				treatment for contagious diseases) to offenders in custody and after reentry

				into the community;

					(7)providing

				offenders with education, job training, responsible parenting and healthy

				relationship skills training designed specifically for addressing the needs of

				incarcerated and transitioning fathers and mothers, English as a second

				language programs, work experience programs, self-respect and life skills

				training, and other skills useful in achieving a successful transition from

				prison;

					(8)facilitating

				collaboration among corrections and community corrections, technical schools,

				community colleges, and the workforce development and employment service

				sectors to—

						(A)promote, where

				appropriate, the employment of people released from prison and jail, through

				efforts such as educating employers about existing financial incentives, and

				facilitate the creation of job opportunities, including transitional jobs and

				time limited subsidized work experience (where appropriate), for this

				population that will benefit communities;

						(B)connect inmates

				to employment, including supportive employment and employment services, before

				their release to the community, to provide work supports, including

				transportation and retention services, as appropriate, and identify labor

				market needs to ensure that education and training are appropriate; and

						(C)address barriers

				to employment, including licensing that are not directly connected to the crime

				committed and the risk that the ex-offender presents to the community, and

				provide case management services as necessary to prepare offenders for jobs

				that offer the potential for advancement and growth;

						(9)assessing the

				literacy and educational needs of offenders in custody and identifying and

				providing services appropriate to meet those needs, including follow-up

				assessments and long-term services;

					(10)systems under

				which family members of offenders are involved in facilitating the successful

				reentry of those offenders into the community, including removing obstacles to

				the maintenance of family relationships while the offender is in custody,

				strengthening the family's capacity to function as a stable living situation

				during reentry where appropriate, and involving family members in the planning

				and implementation of the reentry process;

					(11)programs under

				which victims are included, on a voluntary basis, in the reentry

				process;

					(12)identifying and

				addressing barriers to collaborating with child welfare agencies in the

				provision of services jointly to offenders in custody and to the children of

				such offenders;

					(13)carrying out

				programs that support children of incarcerated parents, including those in

				foster care and those cared for by grandparents or other relatives, commonly

				referred to as kinship care, including mentoring children of prisoners

				programs;

					(14)carrying out

				programs for the entire family unit, including the coordination of service

				delivery across agencies;

					(15)implementing

				programs in correctional agencies to include the collection of information

				regarding any dependent children of an incarcerated person as part of intake

				procedures, including the number of children, age, and location or

				jurisdiction, and connect identified children with services as appropriate and

				needed;

					(16)addressing

				barriers to the visitation of children with an incarcerated parent, and

				maintenance of the parent-child relationship as appropriate to the safety and

				well-being of the children, such as the location of facilities in remote areas,

				telephone costs, mail restrictions, and visitation policies;

					(17)creating,

				developing, or enhancing prisoner and family assessments curricula, policies,

				procedures, or programs (including mentoring programs) to help prisoners with a

				history or identified risk of domestic violence, dating violence, sexual

				assault, or stalking reconnect with their families and communities, as

				appropriate (or when it is safe to do so), and become mutually respectful,

				nonabusive parents or partners, under which particular attention is paid to the

				safety of children affected and the confidentiality concerns of victims, and

				efforts are coordinated with existing victim service providers;

					(18)developing

				programs and activities that support parent-child relationships, such

				as—

						(A)using telephone

				conferencing to permit incarcerated parents to participate in parent-teacher

				conferences;

						(B)using

				videoconferencing to allow virtual visitation when incarcerated persons are

				more than 100 miles from their families;

						(C)the development

				of books on tape programs, through which incarcerated parents read a book into

				a tape to be sent to their children;

						(D)the establishment

				of family days, which provide for longer visitation hours or family

				activities;

						(E)the creation of

				children’s areas in visitation rooms with parent-child activities;

						(F)the

				implementation of programs to help incarcerated fathers and mothers stay

				connected to their children and learn responsible parenting and healthy

				relationship skills; or

						(G)mentoring

				children of prisoners program;

						(19)expanding

				family-based treatment centers that offer family-based comprehensive treatment

				services for parents and their children as a complete family unit;

					(20)conducting

				studies to determine who is returning to prison or jail and which of those

				returning prisoners represent the greatest risk to community safety;

					(21)developing or

				adopting procedures to ensure that dangerous felons are not released from

				prison prematurely;

					(22)developing and

				implementing procedures to assist relevant authorities in determining when

				release is appropriate and in the use of data to inform the release

				decision;

					(23)developing and

				implementing procedures to identify efficiently and effectively those violators

				of probation, parole, or post incarceration supervision who should be returned

				to prison or jail;

					(24)utilizing

				validated assessment tools to assess the risk factors of returning inmates and

				prioritizing services based on risk;

					(25)facilitating and

				encouraging timely and complete payment of restitution and fines by

				ex-offenders to victims and the community;

					(26)establishing or

				expanding the use of reentry courts and other programs to—

						(A)monitor offenders

				returning to the community;

						(B)provide returning

				offenders with—

							(i)drug and alcohol

				testing and treatment; and

							(ii)mental and

				medical health assessment and services;

							(C)facilitate

				restorative justice practices and convene family or community impact panels,

				family impact educational classes, victim impact panels, or victim impact

				educational classes;

						(D)provide and

				coordinate the delivery of other community services to offenders,

				including—

							(i)housing

				assistance;

							(ii)education;

							(iii)employment

				training;

							(iv)children and

				family support to include responsible parenting and healthy relationship skill

				training designed specifically to address the needs of incarcerated and

				transitioning fathers and mothers;

							(v)conflict

				resolution skills training;

							(vi)family violence

				intervention programs;

							(vii)culturally and

				linguistically competent services, as appropriate; and

							(viii)other

				appropriate services; and

							(E)establish and

				implement graduated sanctions and incentives; and

						(27)providing

				technology and other tools to advance post release

				supervision.

					.

			(b)Juvenile

			 offender demonstration projects reauthorizedSection 2976(c) of

			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c)) is

			 amended by striking may be expended for and all that follows

			 through the period at the end and inserting may be expended for any

			 activity referred to in subsection (b)..

			(c)Applications;

			 requirements; priorities; performance measurementsSection 2976

			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is

			 amended—

				(1)by redesignating

			 subsection (h) as subsection (o); and

				(2)by striking

			 subsections (d) through (g) and inserting the following:

					

						(d)ApplicationsA

				State, unit of local government, territory, or Indian tribe, or combination

				thereof desiring a grant under this section shall submit an application to the

				Attorney General that—

							(1)contains a

				reentry strategic plan, as referenced in subsection (h), which describes the

				long-term strategy, and a detailed implementation schedule, including the

				jurisdiction's plans to pay for the program after the Federal funding is

				discontinued;

							(2)identifies the

				local government role and the role of governmental agencies and nonprofit

				organizations that will be coordinated by, and that will collaborate on, the

				applicant's prisoner reentry strategy and certifies their involvement;

				and

							(3)describes the

				methodology and outcome measures that will be used in evaluating the

				program.

							(e)RequirementsThe

				Attorney General may make a grant to an applicant under this section only if

				the application—

							(1)reflects explicit

				support of the chief executive officer of the State, unit of local government,

				territory, or Indian tribe applying for a grant under this section;

							(2)provides

				extensive discussion of the role of State corrections departments, community

				corrections agencies, juvenile justice systems, or local jail systems in

				ensuring successful reentry of ex-offenders into their communities;

							(3)provides

				extensive evidence of collaboration with State and local government agencies

				overseeing health, housing, child welfare, education, substance abuse, and

				employment services, and local law enforcement;

							(4)provides a plan

				for analysis of the applicant’s existing statutory, regulatory, rules-based,

				and practice-based hurdles to a prisoner's reintegration into the community

				that—

								(A)takes particular

				note and makes recommendations with respect to laws, regulations, rules, and

				practices that disqualify former prisoners from obtaining professional licenses

				or other requirements necessary for certain types of employment, and that

				hinder full civic participation;

								(B)identifies and

				makes recommendations with respect to those laws, regulations, rules, or

				practices that are not directly connected to the crime committed and the risk

				that the ex-offender presents to the community; and

								(C)affords members

				of the public an opportunity to participate in the process described in this

				subsection; and

								(5)includes the use

				of a State, local, territorial, or tribal task force, as referenced in

				subsection (i), to carry out the activities funded under the grant.

							(f)Priority

				considerationThe Attorney General shall give priority to grant

				applications under this section that best—

							(1)focus initiative

				on geographic areas with a high population of ex-offenders;

							(2)include

				partnerships with nonprofit organizations;

							(3)provide

				consultations with crime victims and former incarcerated prisoners and their

				families;

							(4)review the

				process by which the State and local governments adjudicate violations of

				parole, probation, or post incarceration supervision and consider reforms to

				maximize the use of graduated, community-based sanctions for minor and

				technical violations of parole, probation, or post incarceration

				supervision;

							(5)establish

				prerelease planning procedures for prisoners to ensure that a prisoner's

				eligibility for Federal or State benefits (including Medicaid, Medicare, Social

				Security, and Veterans benefits) upon release is established prior to release,

				subject to any limitations in law, and to ensure that prisoners are provided

				with referrals to appropriate social and health services or are linked to

				appropriate nonprofit organizations;

							(6)include an

				agreement that the applicant, in consultation with the National Institute of

				Justice, will modify the project design, initially and during the project, in

				order to facilitate the evaluation of outcomes by means, including (to the

				maximum extent feasible) random assignment of offenders and ex-offenders (or

				entities working with such persons) to program delivery and control groups;

				and

							(7)target high-risk

				offenders for reentry programs through validated assessment tools.

							(g)Uses of grant

				funds

							(1)Federal

				shareThe Federal share of a grant received under this section

				may not exceed 75 percent of the project funded under the grant, unless the

				Attorney General—

								(A)waives, in whole

				or in part, the requirement of this paragraph; and

								(B)publicly

				delineates the rationale for the waiver.

								(2)Supplement not

				supplantFederal funds received under this section shall be used

				to supplement, not supplant, non-Federal funds that would otherwise be

				available for the activities funded under this section.

							(h)Reentry

				strategic plan

							(1)In

				generalAs a condition of receiving financial assistance under

				this section, each applicant shall develop a comprehensive strategic reentry

				plan that contains measurable annual and 5 year performance outcomes. The plan

				shall have as a goal to reduce the rate of recidivism of incarcerated persons

				served with funds from this section by 50 percent over a period of 5

				years.

							(2)CoordinationIn

				developing reentry plans under this subsection, applicants shall coordinate

				with communities and stakeholders, including persons in the fields of public

				safety, corrections, housing, health, education, substance abuse, children and

				families, employment, business and members of nonprofit organizations that

				provide reentry services.

							(3)Measurements of

				progressEach reentry plan developed under this subsection shall

				measure the applicant's progress toward increasing public safety by reducing

				rates of recidivism and enabling released offenders to transition successfully

				back into their communities.

							(i)Reentry task

				force

							(1)In

				generalAs a condition of receiving financial assistance under

				this section, each applicant shall establish or empower a Reentry Task Force,

				or other relevant convening authority, to examine ways to pool existing

				resources and funding streams to promote lower recidivism rates for returning

				ex-offenders and to minimize the harmful effects of incarceration on families

				and communities by collecting data and best practices in offender reentry from

				demonstration grantees and other agencies and organizations, and to provide a

				plan, as described in subsection (e)(4).

							(2)MembershipThe

				task force or other authority shall be comprised of relevant—

								(A)State, tribal,

				territorial, or local leaders;

								(B)agencies;

								(C)service

				providers;

								(D)nonprofit

				organizations; and

								(E)stakeholders.

								(j)Strategic

				performance outcomes

							(1)In

				generalEach applicant shall identify in their reentry strategic

				plan, as referenced in subsection (h), specific performance outcomes related to

				the long-term goals of increasing public safety and reducing recidivism.

							(2)Performance

				outcomesThe performance outcomes identified under paragraph (1)

				shall include, with respect to offenders released back into the

				community—

								(A)reduction in

				recommitment rates;

								(B)reduction in

				crime;

								(C)increased

				employment and education opportunities;

								(D)reduction in

				violations of conditions of supervised release;

								(E)increased child

				support;

								(F)increased housing

				opportunities;

								(G)reduction in drug

				and alcohol abuse; and

								(H)increased

				participation in substance abuse and mental health services.

								(3)Other

				outcomesStates may include in their reentry strategic plan other

				performance outcomes that increase the success rates of offenders who

				transition from prison.

							(4)CoordinationApplicants

				should coordinate with communities and stakeholders about the selection of

				performance outcomes identified by the applicant, and should consult with the

				Department of Justice for assistance with data collection and measurement

				activities.

							(5)ReportEach

				grantee under this section shall submit an annual report to the Department of

				Justice that—

								(A)identifies the

				grantee's progress toward achieving its strategic performance outcomes;

				and

								(B)describes other

				activities conducted by the grantee to increase the success rates of the

				reentry population, such as programs that foster effective risk management and

				treatment programming, offender accountability, and community and victim

				participation.

								(k)Performance

				measurement

							(1)In

				generalThe Department of Justice, in consultation with the

				grantees, shall—

								(A)identify primary

				and secondary sources of information to support the measurement of the

				performance indicators identified under this section;

								(B)identify sources

				and methods of data collection in support of performance measurement required

				under this section;

								(C)provide to all

				grantees technical assistance and training on performance measures and data

				collection for purposes of this section; and

								(D)coordinate with

				the Substance Abuse and Mental Health Services Administration on strategic

				performance outcome measures and data collection for purposes of this section

				relating to substance abuse and mental health.

								(2)CoordinationThe

				Department of Justice shall coordinate with other Federal agencies to identify

				national and other sources of information to support grantee’s performance

				measurement.

							(3)Standards for

				analysisAny statistical analysis of population data conducted

				pursuant to this section shall be conducted in accordance with the Federal

				Register Notice dated October 30, 1997, relating to classification

				standards.

							(l)Future

				eligibilityTo be eligible to receive a grant under this section

				for fiscal years after the first receipt of such a grant, a grantee shall

				submit to the Attorney General such information as is necessary to demonstrate

				that—

							(1)the grantee has

				adopted a reentry plan that reflects input from nonprofit organizations;

							(2)the grantee’s

				reentry plan includes performance measures to assess the grantee’s progress

				toward increasing public safety by reducing by 10 percent over the 2-year

				period the rate at which individuals released from prison who participate in

				the reentry system supported by Federal funds are recommitted to prison;

				and

							(3)the grantee will

				coordinate with the Department of Justice, nonprofit organizations, and other

				experts regarding the selection and implementation of the performance measures

				described in subsection (k).

							(m)National adult

				and juvenile offender reentry resource center

							(1)AuthorityThe

				Attorney General may, using amounts made available to carry out this

				subsection, make a grant to an eligible organization to provide for the

				establishment of a National Adult and Juvenile Offender Reentry Resource

				Center.

							(2)Eligible

				organizationAn organization eligible for the grant under

				paragraph (1) is any national nonprofit organization approved by the Federal

				task force established under section 4 of the Second Chance Act of 2005, that

				provides technical assistance and training to, and has special expertise and

				broad, national-level experience in offender reentry programs, training, and

				research.

							(3)Use of

				fundsThe organization receiving the grant shall establish a

				National Adult and Juvenile Offender Reentry Resource Center to—

								(A)provide

				education, training, and technical assistance for States, tribes, territories,

				local governments, service providers, nonprofit organizations, and corrections

				institutions;

								(B)collect data and

				best practices in offender reentry from demonstration grantees and others

				agencies and organizations;

								(C)develop and

				disseminate evaluation tools, mechanisms, and measures to better assess and

				document coalition performance measures and outcomes;

								(D)disseminate

				knowledge to States and other relevant entities about best practices, policy

				standards, and research findings;

								(E)develop and

				implement procedures to assist relevant authorities in determining when release

				is appropriate and in the use of data to inform the release decision;

								(F)develop and

				implement procedures to identify efficiently and effectively those violators of

				probation, parole, or post incarceration supervision who should be returned to

				prison and those who should receive other penalties based on defined, graduated

				sanctions;

								(G)collaborate with

				the Federal task force established under section 4 of the Second Chance Act of

				2005, and the Federal Resource Center for Children of Prisoners;

								(H)develop a

				national research agenda; and

								(I)bridge the gap

				between research and practice by translating knowledge from research into

				practical information.

								(4)LimitOf

				amounts made available to carry out this section, not more than 4 percent shall

				be available to carry out this subsection.

							(n)AdministrationOf

				amounts made available to carry out this section—

							(1)not more than 2

				percent shall be available for administrative expenses in carrying out this

				section; and

							(2)not more than 2

				percent shall be made available to the National Institute of Justice to

				evaluate the effectiveness of the demonstration projects funded under section

				2976 of the Omnibus Crime and Control and Safe Streets Act of 1968 (42 U.S.C.

				3797w) as amended by this section, using a methodology that—

								(A)includes, to the

				maximum extent feasible, random assignment of offenders or ex-offenders (or

				entities working with such persons) to program delivery and control groups;

				and

								(B)generates

				evidence on which reentry approaches and strategies are most

				effective.

								.

				(d)Authorization

			 of appropriationsSection 2976 of the Omnibus Crime Control and

			 Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (o)(1), as

			 so redesignated by subsection (c) of this section, by striking and

			 $16,000,000 for fiscal year 2005 and inserting $100,000,000 for

			 fiscal year 2006, and $100,000,000 for fiscal year 2007.

			(e)Grant

			 authorizationSection 2976(a) of the Omnibus Crime Control and

			 Safe Streets Act of 1968 (42 U.S.C. 3797w(a)) is amended by striking

			 States, Territories and all that follows through the period at

			 the end and inserting States, local governments, territories, or Indian

			 tribes, or any combination thereof, in partnership with stakeholders, service

			 providers, and nonprofit organizations, for purpose of establishing adult and

			 juvenile offender reentry demonstration projects..

			4.Task force on

			 Federal programs and activities relating to reentry of offenders

			(a)Task force

			 requiredThe Attorney General, in consultation with the Secretary

			 of Housing and Urban Development, the Secretary of Labor, the Secretary of

			 Education, the Secretary of Health and Human Services, the Secretary of

			 Veterans Affairs, the Secretary of Agriculture, and the heads of such other

			 elements of the Federal Government as the Attorney General considers

			 appropriate, and in collaboration with stakeholders, service providers,

			 nonprofit organizations, States, tribes, territories, and local governments,

			 shall establish an interagency task force on Federal programs and activities

			 relating to the reentry of offenders into the community.

			(b)DutiesThe

			 task force required by subsection (a) shall—

				(1)identify such

			 programs and activities that may be resulting in overlapping or duplication of

			 services, the scope of such overlapping or duplication, and the relationship of

			 such overlapping and duplication to public safety, public health, and

			 effectiveness and efficiency;

				(2)identify methods

			 to improve collaboration and coordination of such programs and

			 activities;

				(3)identify areas of

			 responsibility in which improved collaboration and coordination of such

			 programs and activities would result in increased effectiveness or

			 efficiency;

				(4)develop

			 innovative interagency or intergovernmental programs, activities, or procedures

			 that would improve outcomes of reentering offenders and children of

			 offenders;

				(5)develop methods

			 for increasing regular communication that would increase interagency program

			 effectiveness;

				(6)identify areas of

			 research that can be coordinated across agencies with an emphasis on applying

			 science-based practices to support, treatment, and intervention programs for

			 reentering offenders;

				(7)identify funding

			 areas that should be coordinated across agencies and any gaps in funding;

			 and

				(8)in collaboration

			 with the National Adult and Juvenile Offender Reentry Resources Center identify

			 successful programs currently operating and collect best practices in offender

			 reentry from demonstration grantees and other agencies and organizations,

			 determine the extent to which such programs and practices can be replicated,

			 and make information on such programs and practices available to States,

			 localities, nonprofit organizations, and others.

				(c)Report

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the task force established under subsection (a) shall submit a report,

			 including recommendations, to Congress on barriers to reentry. The task force

			 shall provide for public input in preparing the report.

				(2)ContentsThe

			 report required by paragraph (1) shall identify Federal and other barriers to

			 successful reentry of offenders into the community and analyze the effects of

			 such barriers on offenders and on children and other family members of

			 offenders, including barriers relating to—

					(A)child support

			 obligations and procedures;

					(B)Social Security

			 benefits, including barriers in timely restoration of suspended disability

			 benefits immediately upon release, Veterans benefits, food stamps, and other

			 forms of Federal public assistance;

					(C)Medicaid and

			 Medicare laws, regulations, guidelines or procedures, including barriers in

			 timely restoration of benefits caused by delay in reinstatement of suspended

			 Social Security disability benefits;

					(D)education

			 programs, financial assistance, and full civic participation;

					(E)TANF program

			 funding criteria and other welfare benefits;

					(F)sustainable

			 employment and career advancement, that are not directly connected to the crime

			 committed and the risk that the ex-offender presents to the community;

					(G)laws,

			 regulations, rules, and practices that restrict Federal employment licensure

			 and participation in Federal contracting programs;

					(H)admissions to and

			 evictions from Federal housing programs, including—

						(i)examining the

			 number and characteristics of ex-offenders who are evicted from or denied

			 eligibility for Federal housing programs;

						(ii)the effect of

			 eligibility denials and evictions on homelessness, family stability and family

			 reunification;

						(iii)the extent to

			 which arrest records are the basis for denying applications;

						(iv)the implications

			 of considering misdemeanors 5 or more years old and felonies 10 or more years

			 old and the appropriateness of taking into account rehabilitation and other

			 mitigating factors; and

						(v)the

			 feasibility of using probationary or conditional eligibility based on

			 participation in a supervised rehabilitation program or other appropriate

			 social services;

						(I)reentry

			 procedures, case planning, and transitions of persons from the custody of the

			 Federal Bureau of Prisons to a Federal parole or probation program or community

			 corrections;

					(J)laws,

			 regulations, rules, and practices that may require a parolee to return to the

			 same county that the parolee was living in prior to his or her arrest, and the

			 potential for changing such laws, regulations, rules, and practices so that the

			 parolee may change his or her location upon release, and not settle in the same

			 location with persons who may be a negative influence; and

					(K)prerelease

			 planning procedures for prisoners to ensure that a prisoner's eligibility for

			 Federal or State benefits (including Medicaid, Medicare, Social Security and

			 Veterans benefits) upon release is established prior to release, subject to any

			 limitations in law; and to ensure that prisoners are provided with referrals to

			 appropriate social and health services or are linked to appropriate nonprofit

			 organizations.

					(d)Annual

			 reportsOn an annual basis, the task force required by subsection

			 (a) shall submit to Congress a report on the activities of the task force,

			 including specific recommendations of the task force on matters referred to in

			 subsection (b). Any statistical analysis of population data pursuant to this

			 section shall be conducted in accordance with the Federal Register Notice dated

			 October 30, 1997, relating to classification standards.

			5.Offender reentry

			 research

			(a)National

			 institute of justiceFrom amounts made available to carry out

			 this Act, the National Institute of Justice may conduct research on offender

			 reentry, including—

				(1)a study

			 identifying the number and characteristics of children who have had a parent

			 incarcerated and the likelihood of these minors becoming involved in the

			 criminal justice system some time in their lifetime;

				(2)a study

			 identifying a mechanism to compare rates of recidivism (including rearrest,

			 violations of parole, probation, post incarceration supervision, and

			 reincarceration) among States; and

				(3)a study on the

			 population of individuals released from custody who do not engage in recidivism

			 and the characteristics (housing, employment, treatment, family connection) of

			 that population.

				(b)Bureau of

			 justice statisticsFrom amounts made available to carry out this

			 Act, the Bureau of Justice Statistics may conduct research on offender reentry,

			 including—

				(1)an analysis of

			 special populations, including prisoners with mental illness or substance abuse

			 disorders, female offenders, juvenile offenders, limited English proficiency,

			 and the elderly, that present unique reentry challenges;

				(2)studies to

			 determine who is returning to prison or jail and which of those returning

			 prisoners represent the greatest risk to community safety;

				(3)annual reports on

			 the profile of the population coming out of prisons, jails, and juvenile

			 justice facilities;

				(4)a national

			 recidivism study every 3 years; and

				(5)a study of

			 parole, probation, or post incarceration supervision violations and

			 revocations.

				6.Children of

			 incarcerated parents and families

			The Secretary

			 of Health and Human Services may—

				(1)review, and make

			 available to States, a report on any recommendations regarding the role of

			 State child protective services at the time of the arrest of a person;

			 and

				(2)by regulation,

			 establish such services as the Secretary determines necessary for the

			 preservation of families that have been impacted by the incarceration of a

			 family member with special attention given to the impact on children.

				7.Encouragement of

			 employment of former prisoners

			The Secretary

			 of Labor shall take such steps as are necessary to implement a program,

			 including the Employment and Training Administration, to educate employers and

			 1-stop center workforce development providers about existing incentives,

			 including the Federal bonding program and tax credits for hiring former

			 Federal, State, or local prisoners.

			8.Federal resource

			 center for children of prisoners

			There are

			 authorized to be appropriated to the Secretary of Health and Human Services for

			 fiscal years 2006 and 2007, such sums as may be necessary for the continuing

			 activities of the Federal Resource Center for Children of Prisoners, including

			 conducting a review of the policies and practices of State and Federal

			 corrections agencies to support parent-child relationships.

			9.Use of violent

			 offender truth-in-sentencing grant funding for demonstration project

			 activities

			Section

			 20102(a) of the Violent Crime Control and Law Enforcement Act of 1994 (42

			 U.S.C. 13702(a)) is amended—

				(1)in paragraph (2),

			 by striking and at the end;

				(2)in paragraph (3),

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following new paragraph:

					

						(4)to carry out any

				activity referred to in subsections (b) and (c) of section 2976 of the Omnibus

				Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w (b),

				(c)).

						.

				10.Grants to study

			 parole or post-incarceration supervision violations and revocations

			(a)Grants

			 authorizedFrom amounts made available to carry out this section,

			 the Attorney General may award grants to States to study and to improve the

			 collection of data with respect to individuals whose parole or post

			 incarceration supervision is revoked and which such individuals represent the

			 greatest risk to community safety.

			(b)ApplicationAs

			 a condition of receiving a grant under this section, a State shall—

				(1)certify that the

			 State has, or intends to establish, a program that collects comprehensive and

			 reliable data with respect to individuals described in subsection (a),

			 including data on—

					(A)the number and

			 type of parole or post incarceration supervision violations that occur with the

			 State;

					(B)the reasons for

			 parole or post-incarceration supervision revocation;

					(C)the underlying

			 behavior that led to the revocation; and

					(D)the term of

			 imprisonment or other penalty that is imposed for the violation; and

					(2)provide the data

			 described in paragraph (1) to the Bureau of Justice Statistics, in a form

			 prescribed by the Bureau. Any statistical analysis of population data pursuant

			 to this section shall be conducted in accordance with the Federal Register

			 Notice dated October 30, 1997, relating to classification standards.

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $1,000,000 for each fiscal years 2006 and 2007.

			11.Improvement of

			 the residential substance abuse treatment for state prisoners program

			(a)DefinitionSection

			 1902 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.

			 3796ff–1) is amended by—

				(1)redesignating

			 subsections (c) through (f) as subsections (d) through (g), respectively;

			 and

				(2)inserting after

			 subsection (b) the following:

					

						(c)Residential

				substance abuse treatmentIn this section, the term

				residential substance abuse treatment—

							(1)means a course of

				individual and group activities and treatment, lasting at least 6 months, in

				residential treatment facilities set apart from the general prison population;

				and

							(2)can include the

				use of pharmacotherapies where appropriate, that may extend beyond the 6-month

				period.

							.

				(b)Requirement for

			 after care componentSubsection (d) of section 1902 of the

			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff–1), as so

			 redesignated by subsection (a) of this section, is amended—

				(1)in the subsection

			 heading, by striking Eligibility for preference with after care

			 component and inserting Requirement for after care

			 component;

				(2)by amending

			 paragraph (1) to read as follows:

					

						(1)To be eligible

				for funding under this part, a State shall ensure that individuals who

				participate in the substance abuse treatment program established or implemented

				with assistance provided under this part will be provided with after care

				services.

						;

				and

				(3)by adding at the

			 end the following new paragraph:

					

						(4)After care

				services required by this subsection shall be funded by the funding provided in

				this

				part.

						.

				12.Residential

			 drug abuse program in Federal prisons

			Section

			 3621(e)(5)(A) of title 18, United States Code, is amended by striking

			 means a course of and all that follows through the semicolon at

			 the end and inserting the following: means a course of individual and

			 group activities and treatment, lasting at least 6 months, in residential

			 treatment facilities set apart from the general prison population, which may

			 include the use of pharmacotherapies, where appropriate, that may extend beyond

			 the 6-month period;.

			13.Removal of

			 limitation on amount of funds available for corrections education programs

			 under the Adult Education and Family Literacy Act

			(a)In

			 generalSection 222(a)(1) of the Adult Education and Family

			 Literacy Act (20 U.S.C. 9222(a)(1)) is amended by striking , of which

			 not more than 10 percent of the 82.5 percent shall be available to carry out

			 section 225.

			(b)ReportNot

			 later than 180 days after the date of the enactment of this Act, the Secretary

			 of Education shall submit to Congress a report—

				(1)on the use of

			 literacy funds to correctional institutions as defined in section 225(d)(2) of

			 the Adult Education and Family Literacy Act (20 U.S.C. 9224); and

				(2)that specifies

			 the amount of literacy funds that are provided to each category of correctional

			 institution in each State, and identify whether funds are being sufficiently

			 allocated among the various types of institutions.

				14.Technical

			 amendment to drug-free student loans provision to ensure that it applies only

			 to offenses committed while receiving Federal aid

			Section

			 484(r)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)(1)) is amended

			 by striking A student and all that follows through

			 table: and inserting the following: A student who is

			 convicted of any offense under any Federal or State law involving the

			 possession or sale of a controlled substance for conduct that occurred during a

			 period of enrollment for which the student was receiving any grant, loan, or

			 work assistance under this title shall not be eligible to receive any grant,

			 loan, or work assistance under this title from the date of that conviction for

			 the period of time specified in the following table:.

			15.Mentoring

			 grants to nonprofit organizations

			(a)Authority to

			 make grantsFrom amounts made available to carry out this

			 section, the Attorney General of the United States, in collaboration with the

			 Secretary of Labor and the Secretary of Housing and Urban Development, shall

			 make grants to nonprofit organizations for the purpose of providing mentoring

			 and other transitional services essential to reintegrating ex-offenders.

			(b)Use of

			 fundsGrant funds awarded under subsection (a) may be used

			 for—

				(1)mentoring adult

			 and juvenile offenders during incarceration, through transition back to the

			 community, and post release; and

				(2)transitional

			 services to assist in the reintegration of ex-offenders into the

			 community.

				(c)Application;

			 priority considerationTo be eligible to receive a grant under

			 this section, a nonprofit organization shall submit an application to the

			 Attorney General based on criteria developed by the Attorney General in

			 consultation with the Secretary of Labor and the Secretary of Housing and Urban

			 Development. Applicants will be given priority consideration if the

			 application—

				(1)includes a plan

			 to implement activities that have been demonstrated effective in facilitating

			 the successful reentry of offenders; and

				(2)provides for an

			 independent evaluation that includes, to the maximum extent feasible, random

			 assignment of offenders or ex-offenders to program delivery and control

			 groups.

				(d)Strategic

			 performance outcomesThe Attorney General shall require each

			 applicant under this section to identify specific performance outcomes related

			 to the long-term goal of stabilizing communities by reducing recidivism and

			 re-integrating ex-offenders into society.

			(e)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Department of Justice to carry out this section $25,000,000 for each of fiscal

			 years 2006 and 2007.

			16.Clarification

			 of authority to place prisoner in community corrections

			Section 3624(c)

			 of title 18, United States Code, is amended to read as follows:

				

					(c)Prerelease

				custody

						(1)In

				generalThe Bureau of Prisons shall, to the extent practicable,

				assure that a prisoner serving a term of imprisonment spends 20 percent of the

				final portion of the term, not to exceed 12 months, to be served under

				conditions that will afford the prisoner a reasonable opportunity to adjust to

				and prepare for the prisoner's reentry into the community. Such conditions may

				include a community correctional facility.

						(2)AuthorityThis

				subsection authorizes the Bureau of Prisons to place a prisoner in home

				confinement for the last 10 percent of the term to be served, not to exceed 6

				months.

						(3)AssistanceThe

				United States Probation System shall, to the extent practicable, offer

				assistance to a prisoner during such prerelease custody.

						(4)No

				limitationsNothing in this subsection shall be construed to

				limit or restrict the authority of the Bureau of Prisons granted under section

				3621 of this

				title.

						.

			17.Grants to

			 states for improved workplace and community transition training for

			 incarcerated youth offenders

			Section 821 of

			 the Higher Education Amendments of 1998 (20 U.S.C. 1151) is amended to read as

			 follows:

				

					821.Grants to

				states for improved workplace and community transition training for

				incarcerated youth offenders

						(a)DefinitionFor

				purposes of this section, the term youth offender means a male

				or female offender under the age of 35, who is incarcerated in a State prison,

				including a prerelease facility.

						(b)Grant

				programThe Secretary of Education (in this section referred to

				as the Secretary)—

							(1)shall establish a

				program in accordance with this section to provide grants to the State

				correctional education agencies in the States, from allocations for the States

				under subsection (h), to assist and encourage youth offenders to acquire

				functional literacy, life, and job skills, through—

								(A)the pursuit of a

				postsecondary education certificate, or an associate or bachelor's degree while

				in prison; and

								(B)employment

				counseling and other related services which start during incarceration and end

				not later than 1 year after release from confinement; and

								(2)may establish

				such performance objectives and reporting requirements for State correctional

				education agencies receiving grants under this section as the Secretary

				determines are necessary to assess the effectiveness of the program under this

				section.

							(c)ApplicationTo

				be eligible for a grant under this section, a State correctional education

				agency shall submit to the Secretary a proposal for a youth offender program

				that—

							(1)identifies the

				scope of the problem, including the number of youth offenders in need of

				postsecondary education and vocational training;

							(2)lists the

				accredited public or private educational institution or institutions that will

				provide postsecondary educational services;

							(3)lists the

				cooperating agencies, public and private, or businesses that will provide

				related services, such as counseling in the areas of career development,

				substance abuse, health, and parenting skills;

							(4)describes

				specific performance objectives and evaluation methods (in addition to, and

				consistent with, any objectives established by the Secretary under subsection

				(b)(2)) that the State correctional education agency will use in carrying out

				its proposal, including—

								(A)specific and

				quantified student outcome measures that are referenced to outcomes for

				non-program participants with similar demographic characteristics; and

								(B)measures,

				consistent with the data elements and definitions described in subsection

				(d)(1)(A), of—

									(i)program

				completion, including an explicit definition of what constitutes a program

				completion within the proposal;

									(ii)knowledge and

				skill attainment, including specification of instruments that will measure

				knowledge and skill attainment;

									(iii)attainment of

				employment both prior to and subsequent to release;

									(iv)success in

				employment indicated by job retention and advancement; and

									(v)recidivism,

				including such subindicators as time before subsequent offense and severity of

				offense;

									(5)describes how the

				proposed programs are to be integrated with existing State correctional

				education programs (such as adult education, graduate education degree

				programs, and vocational training) and State industry programs;

							(6)describes how the

				proposed programs will have considered or will utilize technology to deliver

				the services under this section; and

							(7)describes how

				students will be selected so that only youth offenders eligible under

				subsection (e) will be enrolled in postsecondary programs.

							(d)Program

				requirementsEach State correctional education agency receiving a

				grant under this section shall—

							(1)annually report

				to the Secretary regarding—

								(A)the results of

				the evaluations conducted using data elements and definitions provided by the

				Secretary for the use of State correctional education programs;

								(B)any objectives or

				requirements established by the Secretary pursuant to subsection (b)(2);

				and

								(C)the additional

				performance objectives and evaluation methods contained in the proposal

				described in subsection (c)(4), as necessary to document the attainment of

				project performance objectives; and

								(2)expend on each

				participating eligible student for an academic year, not more than the maximum

				Federal Pell Grant funded under section 401 of the Higher Education Act of 1965

				for such academic year, which shall be used for—

								(A)tuition, books,

				and essential materials; and

								(B)related services

				such as career development, substance abuse counseling, parenting skills

				training, and health education.

								(e)Student

				eligibilityA youth offender shall be eligible for participation

				in a program receiving a grant under this section if the youth offender—

							(1)is eligible to be

				released within 5 years (including a youth offender who is eligible for parole

				within such time); and

							(2)is 35 years of

				age or younger.

							(f)Length of

				participationA State correctional education agency receiving a

				grant under this section shall provide educational and related services to each

				participating youth offender for a period not to exceed 5 years, 1 year of

				which may be devoted to study in a graduate education degree program or to

				remedial education services for students who have obtained a secondary school

				diploma or its recognized equivalent. Educational and related services shall

				start during the period of incarceration in prison or prerelease, and the

				related services may continue for not more than 1 year after release from

				confinement.

						(g)Education

				delivery systemsState correctional education agencies and

				cooperating institutions shall, to the extent practicable, use high-tech

				applications in developing programs to meet the requirements and goals of this

				section.

						(h)Allocation of

				fundsFrom the funds appropriated pursuant to subsection (i) for

				each fiscal year, the Secretary shall allot to each State an amount that bears

				the same relationship to such funds as the total number of students eligible

				under subsection (e) in such State bears to the total number of such students

				in all States.

						(i)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $30,000,000 for fiscal years 2006 and

				2007.

						.

			18.Carlie's

			 law

			(a)ProbationSection

			 3565(b) of title 18, United States Code, is amended—

				(1)by striking

			 or at the end of paragraph (3);

				(2)by adding

			 or at the end of paragraph (4); and

				(3)by inserting

			 after paragraph (4) the following:

					

						(5)commits a crime

				of violence against, or an offense that consists of or is intended to

				facilitate unlawful sexual contact (as defined in section 2246) with, a person

				who has not attained the age of 16

				years;

						.

				(b)Supervised

			 releaseSection 3583(g) of title 18, United States Code, is

			 amended—

				(1)by striking

			 or at the end of paragraph (3); and

				(2)by inserting

			 after paragraph (4) the following:

					

						(5)commits a crime

				of violence against, or an offense that consists of or is intended to

				facilitate unlawful sexual contact (as defined in section 2246) with, a person

				who has not attained the age of 16

				years;

						.

				19.Improved

			 reentry procedures for Federal prisoners

			(a)General reentry

			 proceduresThe Department of Justice shall take such steps as are

			 necessary to modify existing procedures and policies to enhance case planning

			 and to improve the transition of persons from the custody of the Bureau of

			 Prisons to the community, including placement of such individuals in community

			 corrections facilities.

			(b)Procedures

			 regarding benefits

				(1)In

			 generalThe Bureau of Prisons shall establish reentry planning

			 procedures within the Release Preparation Program that include providing

			 Federal inmates with information in the following areas:

					(A)Health and

			 nutrition.

					(B)Employment.

					(C)Personal finance

			 and consumer skills.

					(D)Information and

			 community resources.

					(E)Release

			 requirements and procedures.

					(F)Personal growth

			 and development.

					(2)FormatAny

			 written information that the Bureau of Prisons provides to inmates for reentry

			 planning purposes shall use common terminology and language. The Bureau of

			 Prisons shall provide the United States Probation and Pretrial Services System

			 with relevant information on the medical care needs and the mental health

			 treatment needs of releasing inmates. The United States Probation and Pretrial

			 Services System shall take this information into account when developing

			 supervision plans in an effort to address the medical care and mental health

			 care needs of these individuals. The Bureau of Prisons shall provide inmates

			 with a sufficient amount of all necessary medications upon release from

			 custody.

				

